Citation Nr: 1143049	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO. 09-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in April 2011; a transcript of which is of record. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for bilateral hearing loss. 

The Veteran has described his bilateral hearing loss as a severe problem for him, and stated that the conditions under which the audio examination is conducted do not reflect his ability to hear in his daily life. The December 2008 and March 2010 VA examiners provided no opinion as to the functional effects of this disability on the Veteran's ordinary activities of daily life. Rather, the VA examination reports consist solely of results of objective testing. In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability under the ordinary conditions of daily life.





Additionally, in his testimony at the April 2011 hearing before the Board, the Veteran noted that his hearing loss had worsened since the time of his May 2010 VA examination and asserted that his hearing loss would continue to worsen as time goes by. Generally, where an increase in severity since the last examination is alleged, a new VA examination is warranted. See VAOPGCPREC 11-95. 

The mere passage of time, alone, is not sufficient to trigger a remand for another examination. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). However, the Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

Based on the above considerations, a new VA examination and opinion as to the severity of the Veteran's bilateral hearing loss disability and its functional effects on his ordinary activities of daily life is required. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record for bilateral hearing loss. The RO/AMC must provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file and obtain these records and associate them with the claims folder.



2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran an examination to determine the current severity and effect of his hearing loss on his occupational functioning and daily activities, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below. In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand. 

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
 
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e. The examiner must:

a. Conduct a VA audiological examination and provide the objective test results.

b. Fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate in his daily life and the impact of such on his employability. 

c. The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people. 

d. In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss. In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran. 

e. Comment upon whether, given the   Veteran's subjective reports of the severity of his disorder, there is any clinical bases for such a report of severity.

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claim of an increased rating for bilateral hearing loss to include consideration of all of the evidence of record. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

